Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE CLAIMS
             Claims 20-38 were pending.  Claims 39-42 have been added, so that claims 20-42 are pending.
              The objections to the claims and specification have been overcome by amendment.  
Reasons for Allowance
The claims are allowed because there was no reason to combine the references in that there was no recognition in the combined references of altering a ratio of casein to total protein in raw milk, which would help reduce the plasmin enzyme, and then to further treat the composition at high temperatures for a very short time to also inactivate the plasmin enzyme (applicants’ arguments page 10, 2nd to last paragraph).   
The new claims 39-42 are allowed because the references in combination do not teach heating for a short time the particular ingredients at high temperatures, since some of the ingredients are particularly heat labile, and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELEN F HEGGESTAD/ Primary Examiner, Art Unit 1793       
HFH 4-6-2021